JUDGE BERNARD, concurring in part and dissenting in part.
¶ 101 I concur, without reservation, in all of the majority's opinion, with the exception of section VII.A. I dissent from the court's conclusions in that section. I would not address defendant's contention that his convictions of two counts of leaving the scene of an accident are multiplicitous.
¶ 102 I respectfully submit that this contention is not properly before us because it should have been raised, but was not raised, at defendant's sentencing hearing. See People v. Tillery, 231 P.3d 36, 55-56 (Colo.App.2009) (Bernard, J., specially concurring) (questioning whether unpreserved sentencing errors, including allegations of double jeopardy error, are subject to plain-error review), aff'd on other grounds sub nom. People v. Simon, 266 P.3d 1099 (Colo.2011).
¶ 103 To the extent that defendant's contention raises a constitutional issue, it would not go unaddressed if we had decided not to review it in this appeal. Defendants may raise such issues in postconviction proceedings *599under Crim. P. 35(c). Tillery, 231 P.3d at 58.